DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 and 24-31 are allowed.

The following is an examiner’s statement of reasons for allowance of claims 1, 8, 14 and 24: 
The prior art does not teach or suggest an electronic device comprising: a first and second circuit board with an interposer substrate therebetween, the interposer substrate includes: a signal line; a first pad on the first principal surface of the interposer and includes: a first electrode electrically connected to a first end of the signal line; and a second electrode electrically connected to a ground conductor; a second pad on the second principal surface of the interposer and includes: a third electrode electrically connected to a second end of the signal line; and a fourth electrode electrically connected to a ground conductor; a first auxiliary pad on the first principal surface and between the first and second pad; the first circuit board includes: a first land directly soldered to the first pad; and a first auxiliary land directly soldered to the first auxiliary pad;  the second circuit board electrically connected to the interposer substrate through the second pad; the first auxiliary pad and the first auxiliary land each include a plurality portions; in combination with all other features claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/STEVEN T SAWYER/Primary Examiner, Art Unit 2847